UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 KELLY KIRKPATRICK,                                           DOC #:
                                                              DATE FILED: 6/30/2021
                           Plaintiff,
                                                                21-cv-3135 (MKV)
                    -against-

 CITIBANK, NATIONAL ASSOCIATION,                            ORDER OF DISMISSAL
                                                                   AS TO
 EXPERIAN INFORMATION SOLUTIONS,
                                                           TRANS UNION, LLC ONLY
 INC., TRANS UNION, LLC, and EQUIFAX
 INFORMATION SERVICES, LLC,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of notice from Plaintiff and Defendant Trans Union, LLC that they

have reached a settlement [ECF #15]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued as to Trans Union only, without costs and without prejudice to

restoring the action against Trans Union if the application to restore is made by July 30, 2021. If

no such application is made by that date, today’s dismissal of the action against Trans Union is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Other dates and deadlines in this case no longer apply to Trans Union.

SO ORDERED.
                                                     _________________________________
Date: June 30, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 1
